Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed September 23, 2019.

3.	Claims 1-25 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Howard I. Levy (Reg. No. 55,378  on May 12, 2022.

6.	The application has been amended as follows:
1. (Currently Amended) A computer-implemented method for analyzing time-varying graphs respectively comprising nodes representing elements in a network, edges representing transactions between elements and data associated with the nodes and the edges, the computer-implemented method comprising: 
constructing, using a processor, adjacency matrices describing each node and edge of each time-varying graph for stacking into an adjacency tensor; 
constructing, using the processor, feature matrices describing the data of each time-varying graph for stacking into a feature tensor; 
partitioning, using the processor, the adjacency and feature tensors into adjacency and feature training tensors and into adjacency and feature validation tensors, respectively; 
creating, using the processor, an embedding model for computing an embedding of the adjacency and feature training tensors and a prediction model using the embedding for computing a prediction; 
validating, using the processor, the embedding and prediction models using the adjacency and feature validation tensors to identify an optimized embedding-prediction model pair; 
computing the predictions of qualities of relationships between the individuals at the future time using the optimized embedding-prediction pair; and 
preemptively managing computing resources relative to the relationships at the future time in accordance with the predicted qualities.

5. (Currently Canceled).

8. (Currently Amended) A method for analyzing time-varying graphs respectively comprising nodes representing elements in a network, edges representing transactions between elements and data associated with the nodes and the edges, the method comprising: 
constructing adjacency matrices describing each node and edge of each time-varying graph for stacking into an adjacency tensor; 
constructing feature matrices describing the data of each time-varying graph for stacking into a feature tensor; 
partitioning the adjacency and feature tensors into adjacency and feature training tensors and into adjacency and feature validation tensors, respectively; 
creating an embedding model for computing an embedding of the adjacency and feature training tensors and a prediction model using the embedding for computing a prediction; 
validating the embedding and prediction models using the adjacency and feature validation tensors to identify an optimized embedding-prediction model pair; 
computing the predictions of qualities of relationships between the individuals at the future time using the optimized embedding-prediction pair; and 
preemptively managing computing resources relative to the relationships at the future time in accordance with the predicted qualities.

12. (Currently Canceled).

15. (Currently Amended) A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method of analyzing time- varying graphs respectively comprising nodes representing elements in a network, edges representing transactions between elements and data associated with the nodes and the edges, the method comprising: 
constructing adjacency matrices describing each node and edge of each time-varying graph for stacking into an adjacency tensor; 
constructing feature matrices describing the data of each time-varying graph for stacking into a feature tensor; 
partitioning the adjacency and feature tensors into adjacency and feature training tensors and into adjacency and feature validation tensors, respectively; 
creating an embedding model for computing an embedding of the adjacency and feature training tensors and a prediction model using the embedding for computing a prediction; 
validating the embedding and prediction models using the adjacency and feature validation tensors to identify an optimized embedding-prediction model pair; 
computing the predictions of qualities of relationships between the individuals at the future time using the optimized embedding-prediction pair; and 
preemptively managing computing resources relative to the relationships at the future time in accordance with the predicted qualities.

19. (Currently Canceled).


Allowable Subject Matter
7.	Claims 1-4, 6-11, 13-18, and 20-25 are allowable over prior art of record in light of the Examiner’s Amendment above.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “constructing, using a processor, adjacency matrices describing each node and edge of each time-varying graph for stacking into an adjacency tensor; constructing, using the processor, feature matrices describing the data of each time-varying graph for stacking into a feature tensor; partitioning, using the processor, the adjacency and feature tensors into adjacency and feature training tensors and into adjacency and feature validation tensors, respectively; creating, using the processor, an embedding model for computing an embedding of the adjacency and feature training tensors and a prediction model using the embedding for computing a prediction; validating, using the processor, the embedding and prediction models using the adjacency and feature validation tensors to identify an optimized embedding-prediction model pair; computing the predictions of qualities of relationships between the individuals at the future time using the optimized embedding-prediction pair; and preemptively managing computing resources relative to the relationships at the future time in accordance with the predicted qualities” as recited in independent claims 1, 8, 15, 22, and 24.
Although prior art teaches tensors, constructing matrices for tensors, and partitioning tensors, prior art fails to explicitly disclose, teach, or suggest “adjacency matrices describing each node and edge of each time-varying graph for stacking into an adjacency tensor” and “feature matrices describing the data of each time-varying graph for stacking into a feature tensor”, “partitioning… the adjacency and feature tensors into adjacency and feature training tensors and into adjacency and feature validation tensors, respectively”, “creating… and embedding model… and a prediction model”, “validating… the embedding and prediction models using the adjacency and feature validation tensors to identify an optimized embedding-prediction model pair”, “computing the predictions of qualities of relationships between the individuals at the future time using the optimized embedding-prediction pair”, and “preemptively managing computing resources relative to the relationships at the future time in accordance with the predicted qualities”, as recited.  For at least these reasons above, claims 1-4, 6-11, 13-18, and 20-25 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 13, 20222